Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/CN2019/075897, filed on 02/22/2019.  
Claims 1-15, 20-22, 28, and 30 are currently pending in this patent application, and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-15, drawn to a fusion protein comprising a first fragment comprising an apolipoprotein B mRNA editing enzyme catalytic subunit 3A (APOBEC3A) and a second fragment comprising a clustered regularly interspaced short palindromic repeats (CRISPR)-associated (Cas) protein.

Group, II claim(s) 20-22, drawn to a fusion protein comprising a first fragment comprising an apolipoprotein B mRNA editing enzyme catalytic subunit 3A (APOBEC3A) and a second fragment comprising a CRISPR-associated endonuclease in Prevotella and Francisella 1 (Cpf1).

Group, III claim(s) 28 and 30, drawn to a method of editing a target polynucleotide, comprising contacting to the target polynucleotide a fusion protein of claim 1 and a guide RNA having at least partial sequence complementarity to the target polynucleotide, wherein the editing comprises deamination of a cytosine (C) in the target polynucleotide.

For each inventions I-III above, species election to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-III and one of the sequences recited in claim 8, and one of the mutations at positions recited in claim 4 and one of Cas protein recited in claim 9 as species.

2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A fusion protein comprising a first fragment comprising an apolipoprotein B mRNA editing enzyme catalytic subunit 3A (APOBEC3A) and a second fragment comprising a clustered regularly interspaced short palindromic repeats (CRISPR)-associated (Cas) protein of Group I,  and a fusion protein comprising a first fragment comprising an apolipoprotein B mRNA editing enzyme catalytic subunit 3A (APOBEC3A) and a second fragment comprising a CRISPR-associated endonuclease in Prevotella and Francisella 1 (Cpf1) of Group II, are each unrelated and chemically distinct entities. The only shared technical feature of these groups is that they all relate to a fusion protein comprising a first fragment comprising an apolipoprotein B mRNA editing enzyme catalytic subunit 3A (APOBEC3A) and a second fragment comprising a clustered regularly interspaced short palindromic repeats (CRISPR)-associated (Cas) protein. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. WO 2018/010516 A1 (Method for specifically editing genomic DNA and application thereof. publication 01/18/2018, see IDS) teaches a method for accurately base editing, comprising: (i) obtain a recombinant vector encoding a fusion protein and sgRNA, wherein the fusion protein comprises a N-terminal Apobec family protein domain and a C-terminal nuclease inactive Cas9 family protein or cpfl domain, wherein; (ii) contacting the recombinant vector; wherein the Apobec family protein is Apobec3A or a protein having 90% identity with Apobec3A with deaminase activity, and wherein a linker can be added between the two domains (see, the whole document, in particular page 2, lines 5-18 and 23-25). WO 2018/010516 A1 also teaches the amino acid sequence of the fusion proteins and Apobec3A.Thus, a fusion protein comprising a first fragment comprising an apolipoprotein B mRNA editing enzyme catalytic subunit 3A (APOBEC3A) and a second fragment comprising a clustered regularly interspaced short palindromic repeats (CRISPR)-associated (Cas) protein and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - III lack unity of invention.	
3.	The nucleic acid and proteins sequence with SEQ ID NOs recited in claim 8 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different proteins of claim 8, which are polypeptides having mRNA editing enzyme activity, do not have special technical feature among each other because they all represent structurally different polypeptides and polynucleotide encoding them. Therefore, they all lack special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
This application contains claims directed to the patentably distinct species of Cas proteins and mutation at various positions in APOBEC3A protein. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the mutant protein species (due to mutation at a specific positions) lack special technical feature because each of the variants or polypeptides having distinct structure and distinct function and a part of APOBEC3A protein, which is known in the art (WO 2018/010516 A1). Thus, all the recited species lack special technical feature.
Applicant is required under 35 U.S.C. 371 to elect a single disclosed species i.e. a protein sequence, a mutation and a Cas protein for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656